            Case 1:21-mj-02851-UA Document 10 Filed 03/16/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :      21 Crim. ___ (___)
                                                                       :
                  -v-                                                  :     21 Mag. 2851
                                                                       :
IRONELLYS PAULINO-NOLASCO,                                             :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

Laura Taylor Swain, United States District Judge:

                 A bail review hearing is scheduled to occur as a videoconference using the

CourtCall platform on March 16, 2021, at 12:30 p.m.

                 To optimize the quality of the video feed, only the Court, the Defendant, defense

counsel, and counsel for the Government will appear by video for the proceeding; all others will

participate by telephone. Due to the limited capacity of the CourtCall system, only one counsel

per party may participate. Co-counsel, members of the press, and the public may access the

audio feed of the conference by calling 855-268-7844 and using access code 32091812# and PIN

9921299#.

                 In advance of the conference, Chambers will email the parties with further

information on how to access the conference. Those participating by video will be provided a

link to be pasted into their browser. The link is non-transferrable and can be used by only

one person; further, it should be used only at the time of the conference because using it earlier

could result in disruptions to other proceedings.

                 To optimize use of the CourtCall technology, all those participating by video

should:
          Case 1:21-mj-02851-UA Document 10 Filed 03/16/21 Page 2 of 5




               1.    Use the most recent version of Firefox, Chrome, or Safari as the web
               browser. Do not use Internet Explorer.

               2.      Use hard-wired internet or WiFi. If using WiFi, the device should be
               positioned as close to the Wi-Fi router as possible to ensure a strong signal.
               (Weak signals may cause delays or dropped feeds.)

               3.     Minimize the number of others using the same WiFi router during the
               conference.

               Further, all participants must identify themselves every time they speak, spell any

proper names for the court reporter, and take care not to interrupt or speak over one another.

Finally, all of those accessing the conference — whether in listen-only mode or otherwise — are

reminded that recording or rebroadcasting of the proceeding is prohibited. See Standing Order

M-10-468, No. 21-MC-45 (S.D.N.Y. Jan. 19, 2021).

               If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call 888-363-4734, and use access code 1527005# and

security code 4244#. (Members of the press and public may call the same number, but will not

be permitted to speak during the conference.) In that event, counsel should adhere to the

following rules and guidelines during the hearing:

               1.      Each party should designate a single lawyer to speak on its behalf
               (including when noting the appearances of other counsel on the telephone).

               2.      Counsel should use a landline whenever possible, should use a headset
               instead of a speakerphone, and must mute themselves whenever they are not
               speaking to eliminate background noise. In addition, counsel should not use
               voice-activated systems that do not allow the user to know when someone else is
               trying to speak at the same time.

               3.      To facilitate an orderly teleconference and the creation of an accurate
               transcript, counsel are required to identify themselves every time they speak.
               Counsel should spell any proper names for the court reporter. Counsel should
               also take special care not to interrupt or speak over one another.

               4.     If there is a beep or chime indicating that a new caller has joined while
               counsel is speaking, counsel should pause to allow the Court to ascertain the


US V. PAULINO-NOLASCO - ORD SCHD BAIL APPEAL HRG.DOCX                       VERSION MARCH 15, 2021
                                                 2
          Case 1:21-mj-02851-UA Document 10 Filed 03/16/21 Page 3 of 5




               identity of the new participant and confirm that the court reporter has not been
               dropped from the call.

               If possible, defense counsel shall discuss the attached Waiver of Right to be

Present at Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant

consents, and is able to sign the form (either personally or, in accordance with Standing Order

20-MC-174 of March 27, 2020, by defense counsel), defense counsel shall file the executed form

prior to the proceeding. In the event the Defendant consents, but counsel is unable to obtain or

affix the Defendant’s signature on the form, the Court will conduct an inquiry at the outset of the

proceeding to determine whether it is appropriate for the Court to add the Defendant’s signature

to the form.



       SO ORDERED.


Dated: March 15, 2021                                        /s/ Laura Taylor Swain
       New York, New York                                    Laura Taylor Swain
                                                             United States District Judge




US V. PAULINO-NOLASCO - ORD SCHD BAIL APPEAL HRG.DOCX                        VERSION MARCH 15, 2021
                                                 3
             Case 1:21-mj-02851-UA Document 10 Filed 03/16/21 Page 4 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE
                             -v-                                              PRESENT AT CRIMINAL
                                                                              PROCEEDING
IRONELLYS PAULINO-NOLASCO,
                                       Defendant.                               21 Mag. 2851
-----------------------------------------------------------------X

Check Proceeding that Applies

___      Bail Hearing

I am applying or in the future may apply for release from detention, or if not detained, for
modification of the conditions of my release from custody, that is, my bail conditions. I
understand that I have a right to appear before a judge in a courtroom in the Southern District of
New York at the time that my attorney makes such an application. I have discussed these rights
with my attorney and wish to give up these rights for the period of time in which access to the
courthouse has been restricted on account of the COVID-19 pandemic. I request that my
attorney be permitted to make applications for my release from custody or for modification of
the conditions of my release even though I will not be present, and to make such applications in
writing or by telephone in my attorney’s discretion.


Date:              ____________________________
                   Signature of Defendant


                   ____________________________
                   Print Name

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:              __________________________                        _____________________________
                   Print Name                                        Signature of Defense Counsel




US V. PAULINO-NOLASCO - ORD SCHD BAIL APPEAL HRG.DOCX                                  VERSION MARCH 15, 2021
                                                 4
            Case 1:21-mj-02851-UA Document 10 Filed 03/16/21 Page 5 of 5




Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:          _________________________
                Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




US V. PAULINO-NOLASCO - ORD SCHD BAIL APPEAL HRG.DOCX                      VERSION MARCH 15, 2021
                                                 5
